Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered April 27, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
*286Defendant’s suppression motion was properly denied. Probable cause was provided by the "ghost” officer’s radio transmission to the arresting officer informing him that defendant had just "re-upped” the codefendant, meaning, in context, that defendant had resupplied the codefendant with drugs to sell. Moreover, the transmission clearly set forth the basis for the "ghost’s” conclusion. The "ghost” stated that a "transaction” between an undercover officer and the codefendant had taken place, which, in context, clearly meant a drug transaction. The transmission further indicated that, following the transaction, the codefendant yelled that he was "finished”, whereupon defendant appeared, received money from the codefendant, left the area, returned, and gave the codefendant a brown paper bag. Issues concerning the arresting officer’s credibility were properly resolved by the hearing court and we find no reason to disturb its determinations (see, People v Spencer, 188 AD2d 408, Iv denied 81 NY2d 893). Concur—Murphy, P. J., Milonas, Rosenberger, Ellerin and Williams, JJ.